          Case 3:19-mj-02261-BGS Document 1 Filed 05/31/19 PageID.1 Page 1 of 10
AO 106 (Rev. 04/10) Application for a Search Warrant



                                      UNITED STATES DISTRICT COUR                                                            MAY 3 l 2019
                                                                     for the                                                                           ___J
                                                                                                                 ct:'            1.1s
                                                                                                                               C)1:.::;11                :-r         :'·:c,:: 1 irr
                                                         Southern District of California                  SOU! I'!.• : · ~.:.; i                                    •_,,                  t: CH~Jlf"\
                                                                                                          13V
                                                                                                                       _ . , , ..............   ___   ~.~--   ...   ~.-    ............
                                                                                                                                                                                               :"UlY
                                                                                                                                                                                          ,..,.-~·---




              In the Matter of the Search of                            )
         (Briefly describe the property to be searched                  )
          or identify the person by name and address)

           Black iPhone Cellular Phone Number
                                                                        )
                                                                        )
                                                                                    Case No.
                                                                                                 19MJ2261
                      Model: A1661                                      )
                     FCC ID: BCG-E3087A                                 )

                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

  See Attachment A.
located in the     --------
                            Southern              District of   -----------~
                                                                            California          , there is now concealed (identify the
person or describe the property to be seized):

 See Attachment B.

          The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more):
               ~evidence of a crime;
                 0 contraband, fruits of crime, or other items illegally possessed;
                 0 property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
             Code Section                                                           Offense Description

        21 U.S.C. §§ 952, 960                      Importation of Methamphetamine

          The application is based on these facts:
        See attached affidavit.

          ~ Continued on the attached sheet.
          0 Delayed notice of        days (give exact ending date if more than 30 days: _ _ _ _ _ ) is requested
            under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.




                                                                                               Printed name and title

Sworn to before me and signed in my presence.


Date:     ;r) '31
            ~    7
                      /1,
City and state: San Diego, California
                                                                                               Printed name and title




                                                                                                                                                          \          ,
       Case 3:19-mj-02261-BGS Document 1 Filed 05/31/19 PageID.2 Page 2 of 10



                          UNITED STATES DISTRICT COURT
 1
                       SOUTHERN DISTRICT OF CALIFORNIA
 2
 3
 4   IN THE MATTER OF THE SEARCH OF                       AFFIDAVIT IN SUPPORT OF
                                                          AN APPLICATION FOR A
 5                                                        SEARCH WARRANT
            Black iPhone Cellular Phone
 6          Model: A1661
            FCC ID: BCG-E3087A
 7
 8
 9
10        I, John C. Martinez, a Special Agent with the United States Department ofHomeland
11   Security, Immigration and Customs Enforcement, Homeland Security Investigations,
12 having been duly sworn, depose and state as follows:
13                                    INTRODUCTION
14        1.    This affidavit supports an application for a warrant to search the following
15 electronic device (collectively the Target Device):
16              Black iPhone Cellular Phone
17              Model: Al 661
                FCC ID: BCG-E3087A
18              (Target Device) as more particularly described in Attachment A;
19
           2.    Agents seized the Target Device on March 18, 2019, from Raymundo
20
     Guillermo VARGAS-Garcia at the time he was arrested at the Otay Mesa Port of Entry,
21
     San Diego, California, for the importation of approximately 91.32 kilograms (201.32
22
23   pounds) of methamphetamine, in violation of Title 21, United States Code, Sections 952,

24   960, Importation of a Controlled Substance. At the time of his arrest, VARGAS was the

25   driver of a brown 2000 Chevy Silverado. The Target Device is currently in the possession

26   of the Customs and Border Protection Vault, located at 9495 Customhouse Plaza,

27   San Diego, California 92154.

28

                                              1
       Case 3:19-mj-02261-BGS Document 1 Filed 05/31/19 PageID.3 Page 3 of 10




 1         3.     Based on the information below, there is probable cause to believe that a
 2   search of the Target Device will produce evidence of the aforementioned crimes, as
 3   described in Attachment A.
 4                              EXPERIENCE AND TRAINING
 5         4.    I am a law enforcement officer of the United States within the meaning of
 6 Title 18, United States Code, Section 2510(7), who is empowered by law to conduct
 7 investigations of, and to make arrests for, offenses enumerated in Title 18, United States
 8 Code, Section 2516. I am also a federal law enforcement officer within the meaning of Rule
 9 41(a)(2)(C) of the Federal rules of Criminal Procedure. I am authorized under Rule 41(a) to
1O make applications for search and seizure warrants and to serve arrest warrants. I am
11 authorized to investigate violations of laws of the United States and to execute warrants
12 issued under the authority of the United States.
13         5.    I am a Special Agent with Homeland Security Investigations (HSI) and have
14 been so employed since March of 2003. Prior to becoming an HSI Special Agent, I was a
15 United States Border Patrol Agent for approximately 14 years. I am currently assigned to
16 the Contraband Smuggling Group at Otay Mesa, San Diego, California. I have received
17 training from the Federal Law Enforcement Training Center and have attended the U.S.
18 Border Patrol Academy, and other law enforcement investigative courses.
19         6.    As an HSI Special Agent, my primary duties include the investigation of
20 narcotics-related violations of Title 21 of the United States Code. I have participated in and
21 conducted investigations of violations of various federal criminal laws, including
22 distribution of federally controlled substances, importation of federally controlled
23 substances, conspiracy to import, possess and distribute federally controlled substances, and
24 money laundering, all in violation of Title 21 and Title 18, United States Code, as well as
25 various California Health and Safety Code and California Penal Code sections. These
26 investigations resulted in arrests of individuals who have imported, trafficked, received
27 and/or distributed federally controlled substances. Also, these investigations resulted in
28 seizures of federally controlled substances. Through these investigations and training, I am

                                                2
       Case 3:19-mj-02261-BGS Document 1 Filed 05/31/19 PageID.4 Page 4 of 10




 1 familiar with the operations of illegal international Drug Trafficking Organizations (DTO)
 2 in various parts of the world, including Mexico.
 3         7.    I am currently responsible for conducting criminal investigations into the
 4 allegations of trafficking, possession, distribution and sales of controlled substances that are
 5 being illegally trafficked across the United States/Mexico International Boundary through
 6 the use of vehicle conveyances. These investigations involve various concealment methods
 7 used in order to avoid detection of controlled substances from law enforcement officers. I
 8 have had numerous conversations with subjects regarding their usage, sales and possession
 9 of narcotics. I have participated in the execution of search warrants, the majority of which
1O have involved narcotics trafficking and distribution offenses. I have participated in
11 numerous search warrants at a variety of premises including businesses and residences. I
12 have also sought numerous search warrants for cellular/mobile telephones in connection
13 with my investigations.
14         8.    Based on my experience and training, I am familiar with the methods utilized
15 m narcotics-trafficking operations and the trafficking patterns employed by narcotics
16 organizations. I have also spoken with agents, as well as other law enforcement officers,
17 about their experiences and the results of their investigations and interviews. I have become
18 knowledgeable of the methods and modes of narcotics operations and the language and
19 patterns of narcotics abuse and trafficking. I have become familiar with the methods of
20 operation typically used by narcotics traffickers.
21         9.    Specifically, I have learned that narcotics traffickers often require the use of
22 one or more telephone devices to negotiate times, places, schemes and manners for
23 importing, possessing, concealing, manufacturing and distributing controlled substances
24 and for arranging the disposition of proceeds from the sale of controlled substances. I also
25 have learned that professional narcotics operations depend upon maintaining their extensive
26 contacts. The use of telephones is essential in maintaining timely long-distance and local
27 contacts with the original suppliers and those down the organizational chain to the local
28 traffickers. The telephone enables narcotics dealers to maintain contact with narcotics

                                                3
       Case 3:19-mj-02261-BGS Document 1 Filed 05/31/19 PageID.5 Page 5 of 10




 1 associates, narcotics suppliers, and narcotics customers. I further have learned that narcotics
 2 traffickers often use fraudulent information to subscribe to communication facilities,
 3 especially cellular telephones, and frequently change communications facilities to thwart
 4 law enforcement efforts to intercept their communications.
 5         10.    Based upon my training and experience as a HSI Special Agent, and
 6 consultations with law enforcement officers experienced in narcotics trafficking
 7 investigations, and all the facts and opinions set forth in this affidavit, I submit the
 8 following:
 9                a.    Narcotics traffickers will use cellular/mobile telephones because they are
10 mobile and they have instant access to telephone calls, text, web, and voice messages.
11                 b.   Narcotics traffickers will use cellular/mobile telephones because they are
12 able to actively monitor the progress of their illegal cargo while the conveyance is in transit.
13                c.    Narcotics traffickers and their accomplices will use cellular/mobile
14 telephones because they can easily arrange and/or determine what time their illegal cargo will
15 arrive at predetermined locations.
16                d.    Narcotics traffickers will use cellular/mobile telephones to direct drivers
17 to synchronize an exact drop off and/or pick up time of their illegal cargo.
18                e.    Narcotics traffickers will use cellular/mobile telephones to notify or warn
19 their accomplices of law enforcement activity to include the presence and posture of marked
20 and unmarked units, as well as the operational status of checkpoints and border crossings.
21                f.    Narcotics traffickers and their co-conspirators often use cellular/mobile
22 telephones to communicate with load driv:ers who transport their narcotics and/or narcotics
23 proceeds.
24                g.    The use of cellular telephones by conspirators or narcotics traffickers
25 tends to generate evidence that is stored on the cellular telephones, including, but not limited
26 to emails, text messages, photographs, audio files, videos, call logs, address book entries, IP
2 7 addresses, social network data, and location data.
28

                                                 4
       Case 3:19-mj-02261-BGS Document 1 Filed 05/31/19 PageID.6 Page 6 of 10




 1         11.   Subscriber Identity Module (SIM) Cards, also known as subscriber identity
 2 modules, are smart cards that store data for cellular telephone subscribers. Such data
 3 includes user identity, location and phone number, network authorization data, personal
 4 security keys, contact lists and stored text messages. Much of the evidence generated by a
 5 smuggler's use of a cellular telephone would likely be stored on any SIM Card that has been
 6 utilized in connection with that telephone.
 7         12.   In preparing this affidavit, I have conferred with other agents and law
 8 enforcement personnel who are experienced in the area of narcotics investigations, and the
 9 opinions stated below are shared by them. Further, I have personal knowledge of the
10 following facts, or have had them related to me by persons mentioned in this affidavit.
11         13.   Because this affidavit is being submitted for the limited purpose of establishing
12 probable cause to obtain a search warrant, it does not contain all of the information known
13 to federal agents regarding this investigation. Instead, it contains only those facts believed
14 to be necessary to establish probable cause. In addition, information contained in this
15 affidavit is based upon reviews of official reports and records, upon conversations with
16 other HSI Special Agents and DEA Agents, and my personal observations and knowledge.
17 When the contents of documents or statements of others are reported herein, they are
18 reported in substance and in part unless otherwise indicated.
19                       FACTS SUPPORTING PROBABLE CAUSE
20         14.   On March 18, 2019, at approximately 5:19 p.m., Raymundo Guillermo
21 VARGAS-Garcia attempted to enter the United States at the Otay Mesa Port of Entry, San
22 Diego, California. VARGAS was the driver of a Brown 2000 Chevy Silverado Truck
23 bearing California plate 8K66661. During primary inspection, VARGAS stated that the
24 truck was his neighbor's and he had borrowed it because his vehicle had broken down. He
25 also stated that he was included in the truck's insurance policy. A Customs Border
26 Protection Officers (CBPO) tapped the truck's gas tank and it tapped solid. The CBPO also
27 received two negative customs declaration from VARGAS. A canine then alerted to the gas
28 tank of the truck.

                                                 5
        Case 3:19-mj-02261-BGS Document 1 Filed 05/31/19 PageID.7 Page 7 of 10




 1         15.   An inspection by a CBPO resulted in the discovery of liquid methamphetamine
 2 hidden in the gas tank of the truck. A sample of the siphon from the gas tank field tested
 3 positive for methamphetamine. The total weight was approximately 91.32 kilograms
 4 (201.32 pounds).
 5         16.   CBPOs seized Target Device along with other items located in the truck. Post-
 6 Miranda, VARGAS stated he was the owner of Target Device. 1
 7         17.   According to crossing records I accessed from the Treasury Enforcement
 8 Communications System (TECS), the vehicle (per California license plate 8K66661)
 9 crossed on March 17, 2019 and then again March 18, 2019 (the date of arrest). According
10 to crossing records, VARGAS appeared to be the driver of the truck on March 17, 2019.
11         18.   Based upon my experience investigating narcotics smugglers and the
12 investigation in this case, I believe that VARGAS likely used the Target Device to
13 coordinate the importation of methamphetamine into the United States.
14         19.   Based upon my training and experience as a HSI Special Agent, and
15 consultations with law enforcement officers experienced in narcotics trafficking
16 investigations, and all the facts and opinions set forth in this affidavit, I have learned that
17 cellular/mobile telephones can and often do contain electronic records, phone logs and
18 contacts, voice and text communications, and data such as emails, text messages, chats and
19 chat logs from various third-party applications, photographs, audio files, videos, and
20 location data. This information can be stored within disks, memory cards, deleted data,
21 remnant data, slack space, and temporary or permanent files contained on or in the
22 cellular/mobile telephone. Specifically, I have learned that searches of cellular/mobile
23 telephones associated with drug trafficking yields evidence:
24 II
25 II
26
           1
27         On March 18, 2019, agents examined some of the phone's contents. In an abundance
   of caution, I ask the court not to consider information agents may or may not have seen
28 during that examination in determining whether there is probable cause for the requested
   warrant.
                                                6
       Case 3:19-mj-02261-BGS Document 1 Filed 05/31/19 PageID.8 Page 8 of 10




 1                a.    tending to indicate efforts to import methamphetamine or some
 2                      other federally controlled substance from Mexico into the United States;

 3                b.    tending to identify accounts, facilities, storage devices, and/or
 4                      services-such as email addresses, IP addresses, and phone numbers-
                        used to facilitate the importation of methamphetamine or some other
 5                      federally controlled substance from Mexico into the United States;
 6
                  c.    tending to identify co-conspirators, criminal associates, or others
 7                      involved in the importation of methamphetamine, or some other
 8                      federally controlled substance from Mexico into the United States;

 9                d.    tending to identify travel to or presence at locations involved in the
10                      importation of methamphetamine or some other federally
                        controlled substance from Mexico into the United States;
11
12                e.    tending to identify the user of, or persons with control over or access to,
                        the Target Device; and/or
13
14                f.    tending to place in context, identify the creator or recipient of, or
                        establish the time of creation or receipt of communications, records, or
15                      data involved in the activities described above.

16         20.    Based upon my experience and investigation in this case, I believe that
17 VARGAS is involved in narcotics trafficking activities. Based upon my experience and
18 training, consultation with other law enforcement officers experienced in narcotics
19 trafficking investigations, and all the facts and opinions set forth in this affidavit, I believe
20 that information relevant to the narcotics trafficking activities of VARGAS, such as
21 telephone numbers, made and received calls, contact names, electronic mail (e-mail)
22 addresses, appointment dates, messages, pictures and other digital information are stored in
23 the memory of the Target Device.
24         21.    Finally, drug conspiracies reqmre detailed and intricate planning to
25 successfully evade detection by law enforcement. In my professional training and
26 experience, this requires planning and coordination in the days and weeks and often months
27 prior to the event. Additionally, co-conspirators are often unaware of the subject's arrest
28 and will continue to attempt to communicate with the subject after the arrest to determine

                                                 7
       Case 3:19-mj-02261-BGS Document 1 Filed 05/31/19 PageID.9 Page 9 of 10




 1 the whereabouts of their valuable cargo. Accordingly, I respectfully request permission to
 2 search the Target Device for data beginning on December 18, 2018, up to and including
 3 March 18, 2019.
 4                                        METHODOLOGY
 5
           22.    It is not possible to determine, merely by knowing the cellular/mobile
 6


 8


10
     books and can be mini-computers allowing for electronic mail services, web services and
11
     rudimentary word processing. An increasing number of cellular/mobile service providers
12
     now allow for their subscribers to access their device over the internet and remotely destroy
13
     all of the data contained on the device. For that reason, the device may only be powered in
14
     a secure environment or, if possible, started in "flight mode" which disables access to the
15
     network. Unlike typical computers, many cellular/mobile telephones do not have hard
16
     drives or hard drive equivalents and store information in volatile memory within the device
17


19
     forensic hardware and software. Even if some of the stored information on the device may
20
     be acquired forensically, not all of the data subject to seizure may be so acquired. For
21
     devices that are not subject to forensic data acquisition or that have potentially relevant data
22
     stored that is not subject to such acquisition, the examiner must inspect the device manually
23
     and record the process and the results using digital photography. This process is time and
24
     labor intensive and may take weeks or longer.
25
           23.    Following the issuance of this warrant, I will collect the subject cellular/mobile
26
     telephone and subject it to analysis. All forensic analysis of the data contained within the
27
     telephone and memory card(s) will employ search protocols directed exclusively to the
28
     identification and extraction of data within the scope of this warrant.
                                                  8
     Case 3:19-mj-02261-BGS Document 1 Filed 05/31/19 PageID.10 Page 10 of 10




 1        24.    Based on the foregoing, identifying and extracting data subject to seizure
 2 pursuant to this warrant may require a range of data analysis techniques, including manual
 3 review, and, consequently, may take weeks or months. The personnel conducting the
 4 identification and extraction of data will complete the analysis within ninety (90) days,

 5 absent further application to this court.
 6                                        CONCLUSION
 7        25.    Based on all of the facts and circumstances described above, there is probable
 8 cause to conclude that Raymundo Guillermo VARGAS-Garcia used the Target Device to
 9 facilitate violations of Title 21, United States Code, Section(s) 952 and 960.
1O        26.    Because the Target Device was promptly seized during the investigation of
11 VARGAS trafficking activities and have been securely stored, there is probable cause to
12 believe that evidence of illegal activities committed by VARGAS continues to exist on the
13 Target Device. As stated above, I believe that the date range for this search is from
14 December 18, 2018, up to and including March 18, 2019.
15        27.    THEREFORE, I request that the court issue a warrant authorizing law
16 enforcement agents and/or other federal and state law enforcement officers to search the
17 items described in Attachment A, and the seizure of items listed in Attachment B, using the
18 methodology described above.
19        I swear the foregoing is true and correct to the best of my knowledge and belief.

20
21
22
23

24 Subscribed and sworn to before me
25 this ::s /   day ofMay, 2019.


~~~ '13~... ~J...
   Hon. Ruben B. Brooks                   .Jl<.o   ~
28 United States Magistrate Judge

                                                   9
